DETAILED ACTION
Election
Applicant’s election without traverse of Species A in the reply filed on May 26, 2022, is acknowledged. Claims 7, 11, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “part” and “structures,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “transfer chamber system exhaust part” of claim 1;
The “reinforcement structures” of claims 1-3 and 12;
The “inert gas supply part” of claims 1, 4-5, 8-9, 13-14, and 17-18;
The “substrate transfer chamber system exhaust part” of claims 4-5, 8-9, 13-14, and 17-18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The transfer chamber system exhaust part (132) is insufficiently defined by the specification, prompting 112a and 112b rejections, below.
The reinforcement structure (141) is being interpreted as a U-shaped beam in accordance with paragraph [0040] of the specification.
The inert gas supply part (134) is being interpreted as a fan in accordance with paragraph [0028].
The substrate transfer chamber system exhaust part (127) is insufficiently defined by the specification, prompting 112a and 112b rejections, below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 recites the feature of a “transfer chamber system exhaust part,” which is being interpreted under 112f. However, the specification fails to codify the specific structure for performing the function of transfer chamber exhaustion. Without any disclosure of structure, materials, or acts for performing the enumerated function, one cannot conclude that the inventor was in possession of the claimed invention.
Claims 4-5, 8-9, 13-14, and 17-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Each of these claims recites the feature of a “substrate transfer chamber system exhaust part,” which is being interpreted under 112f. However, the specification fails to codify the specific structure for performing the function of chamber exhaustion. Without any disclosure of structure, materials, or acts for performing the enumerated function, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of a “transfer chamber system exhaust part,” which is being interpreted under 112f. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of chamber exhaustion. Because the “exhaust part” has no identifiable definition, its structure is unclear. As such, the claim is indefinite. To advance prosecution, the examiner will accept the prior art disclosure of a device capable of exhausting a chamber as satisfying the contested limitation.
Separately, the antepenultimate paragraph of claim 1 reads, “a collecting pipe having the plurality of reinforcement structures connected in the housing.” This syntax is indeterminate, as the limitation does not clearly establish that the collecting pipe couples to the reinforcement structures. At best, the language implies a connection of sorts situated “in the housing.” The examiner suggests clarifying that each of the reinforcement structures directly connects to the collecting pipe, and the claim will be provisionally interpreted under this presumption to promote compact prosecution. 
Claims 4-5, 8-9, 13-14, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite. Each of these claims recites the feature of a “substrate transfer chamber system exhaust part,” which is being interpreted under 112f. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of chamber exhaustion. Because the “exhaust part” has no identifiable definition, its structure is unclear. As such, these claims are indefinite. To advance prosecution, the examiner will accept the prior art disclosure of a device capable of exhausting a chamber as satisfying the contested limitation.
Claims 6, 10, 15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims each recite a “box-shaped structure constituting an internal space.” Constituting is the incorrect verb, as this term wrongly implies that the box structure is, itself, an internal space. The examiner suggests the substitution of comprising, and will assess the limitation under this presumption to promote compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yachi, US 2015/0279712, in view of Kamimura et al., US 2018/0148834.
Claims 1, 3, 12: Yachi discloses a substrate processing apparatus, comprising:
A process chamber (202) in which a substrate mounted on a boat (217) is processed (Fig. 2);
A substrate transfer chamber (124) configured to transfer the substrate to the boat [0022];
A pod transfer chamber (~121) adjacent to the substrate transfer chamber;
A transfer chamber system exhaust part (113) installed at the pod transfer chamber [0019];
A plurality of U-shaped beams (41), i.e., the “reinforcement structures,” installed along a wall of the substrate transfer chamber and forming a first confinement space (41s) between the beam and the wall (Fig. 7; [0046]);
A communication hole (41h) installed at an upstream side of the reinforcement structure to permit communication between the substrate transfer chamber and the confinement space [0046];
A collecting pipe (51) having the reinforcement structures connected thereto and including a second confinement space communicating with the first confinement spaces (Fig. 8; [0049]); 
A fan (134), i.e., an inert gas supply part, configured to supply an inert gas into the substrate transfer chamber [0023];
Yachi seeks to maintain the pressure in the substrate transfer chamber (124) “higher than that outside of the transfer chamber 124” [0033]. As the pod transfer chamber is “outside” of the substrate transfer chamber, the examiner understands this statement as establishing a higher pressure in the latter than the former, as the final paragraph of claim 1 requires. The pressure of the substrate transfer chamber (124) is also higher than the pressure of the first confinement space (41s) [0047].
Yachi, though, is silent regarding the claimed feature of a “pressure regulator.” In supplementation, Kamimura limns a processing apparatus which situates a pressure control mechanism (150) within an exhaust path (Fig. 6). As shown by Figure 5, the mechanism includes a valve to ensure that the transfer chamber is maintained above atmospheric pressure to inhibit an increase in oxygen concentrations [0034, 0036]. As Yachi shares this desideratum, it would have been obvious to integrate a pressure regulator along the existing exhaust path. 
Lastly, regarding the closing line of claim 1 which elaborates the desired pressure gradient within the various compartments of the apparatus: Both Yachi, in paragraph [0033], and Kamimura, in paragraph [0034], teach a regulating step in which the transfer chamber is maintained at a higher pressure than the pod transfer chamber. It would be further obvious to sequentially lower the pressures in the first and second confinement spaces to promote the outflow of the effluent along the exhaust path. In other words, because Yachi seeks to exhaust an effluent from the transfer chamber to the first confinement space to the second confinement space, decreasing the pressure of each compartment, step-wise, would naturally induce flow in the intended direction, as would be apprehensible to one of ordinary skill. 
Claim 2: Yachi’s reinforcement structure includes a flange (31a) and is affixed to the wall via welding (Fig. 3; [0035]).
Claims 4, 8, 13, 17: Yachi’s apparatus can be controlled by an operator to reproduce the claimed sequence – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 5, 9, 14, 18: One of the gate valves (120) of Yachi’s substrate transfer chamber (124) can be taken as the exhaust part, whereby opening said valve would achieve the claimed function of exhausting an “atmosphere” (Fig. 2).
Claims 6, 10, 15, 19: Kamimura’s pressure regulator includes a box-shaped structure comprising an internal space, a hole installed at the box-shaped structure, and a lid (153, 156) configured to adjust a degree of opening of the hole (Figs. 5). 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Aburatani et al., US 2010/0229416. Aburatani discloses a substrate processing apparatus comprising a process chamber (40) for a boat, a substrate transfer chamber (56), a pod transfer chamber (20), and an exhaust part (54) installed at the pod transfer chamber (Figs. 1-2). The reference also teaches an inert gas supply part (56) configured to supply a gas into the transfer chamber [0030]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716